DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on May 20, 2020, is the U.S. national stage of an international PCT application, filed on December 28, 2018, and claims priority to a foreign application, filed on December 29, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2020 was filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karajani et al. (US 2019/0058535 A1) in view of Leather et al. (US 2020/0099458 A1).
1. A test apparatus for testing a mobile telecommunication network (Karajani, FIG. 1, test controller 2), comprising: 
Karajani, FIG. 1, Id.) for connection to an enodeb of a mobile telecommunication network provided with functionality for transmission according to a plurality of directional communication beams (B1, B2, ..., BN), the communication interface being configured to receive communication traffic between the enodeb and a mobile terminal coupled in communication to the enodeb (Karajani, paras. [0029], [0030], “The testing system 1 further comprises a channel emulator 6 that is configured to emulate communication channels of a base station with the mobile communication device 10. The emulated communication channels are designed to match realistic conditions of the communication between the mobile communication device 10 and a real base station. The emulation of the communication channels is performed by a channel model generator 6b that generates a channel model to be fed to the signal generator and analyzer 2b of the test controller 2 to emit testing signals to the mobile communication device 10. [ ] The channel model is based on fading profiles generated by a fading profile generator 6a coupled to the channel model generator 6b. The fading profile generator 6a is configured to generate the fading profiles on the basis of pre-stored base fading profiles. Those base fading profiles may for example be standardized fading profiles that represent typical fading conditions in predetermined environments, such as Urban Macro (UMa) or Urban Micro (UMi). The antenna pattern measurement device 2a inputs the measured antenna patterns for the different beamforming/beamsteering settings of the AAS of the mobile communication device 10 into the fading profile generator 6a. The fading profile generator 6a then generates an optimized fading profile for a specific antenna pattern by convolution of the antenna pattern with one of the standardized fading profiles.” emphasis added.); and 
a beamforming-testing unit (Karajani, FIG. 1, Id.), configured to receive communication-channel-quality signals (RSRPS; RSRPR) corresponding to each communication beam (B1, B2, ..., BN) (Karajani, para. [0025], “The test controller 2 may further comprise an antenna pattern measurement device 2a that is configured to measure spatially resolved gain values of antenna patterns depending on the beamforming/beamsteering settings for an active phased antenna array (AAS) in the mobile communication device 10. To that end, the mobile communication device 10 may be mounted on a three-dimensionally rotatable holder platform 8 that allows for orienting the mobile communication device 10 and, hence, the AAS of the mobile communication device 10 in any spatial orientiation within the testing chamber 4 as desired. The holder platform 8 may be under control of a platform controller 9 outside the testing chamber 4 that is configured to position the mobile communication device 10 in any desired spatial orientation.” emphasis added.), the communication-channel-quality signals (RSRPS; RSRPR) representing a signal quality received by the mobile terminal, wherein the beamforming-testing unit is configured to check whether communication settings of the enodeb in relation to selection of the communication beams (B1, B2, ..., BN) are consistent with the communication-channel-quality signals (RSRPS; RSRPR) (Leather, paras. [0109], [0110], “At the specific position, a measurement may be performed that evaluates reception parameters such as reception quality, bandwidth, coverage by the beams or the like. For example, at the specific position, the base station 10d may be located. By instructing a plurality of UE 10a and 10b to transmit a signal or beam towards the base station 10d, the base station 10d may evaluate if it may receive the signals properly or if a re-adjustment has to be performed, e.g., after a storm having re-located one or more antennas of the base station. The control signals 26a-c may be transmitted by the base station 10d or a different node. Thus, the apparatus 10d such as a base station may be configured to orchestrate operation of a plurality of UEs for performing a distributed test. [ ] Alternatively or in addition, the control signals 26a-c may be used to instruct the apparatus to perform measurements for evaluating of the reception at the apparatus as described in connection with the control signals 26.sub.4 to 26.sub.6 in FIG. 2. I.e., the apparatus 10a, 10b and/or 10c may be instructed via the MCC to perform a test. The DuT 10a, 10b, 10c respectively may report the results of the measurements, for example, to the base station 10d, a different node or a measurement system using the regular communication channel and/or using the MCC. Similar to transmitting the control signal 26a, 26b and/or 26c to a plurality of apparatus so as to commonly transmit a beam, a plurality of apparatus may be instructed to perform measurements, wherein both options may be performed at a same time, i.e., a plurality of apparatus may be instructed to transmit and a plurality of apparatus may be configured to receive. This may allow for testing the behavior in complex scenarios, e.g., using one or more apparatus being an IoT device. Such a test ay be triggered by the base station 10d, but may also be triggered externally, for example, when directly or indirectly transmitting a respective signal to the base station 10d which may be done, by non-limiting example only, using the MCC.” emphasis added.)
Karajani et al. may not seem to describe the identical claimed invention. In the same field of endeavor, Leather et al. provides prior art disclosure and suggestions for the claimed invention, such as the communication-channel-quality signals (RSRPS; RSRPR) representing a signal quality received by the mobile terminal, wherein the beamforming-testing unit is configured to check whether communication settings of the enodeb in relation to selection of the communication beams (B1, B2, ..., BN) are consistent with the communication-channel-quality signals (RSRPS; RSRPR) (Leather, paras. [0109], [0110], Id.) The prior art disclosure and suggestions of Leather et al. are for reasons of allowing testing of IoT behavior in complex scenarios (Leather, paras. [0109], [0110], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of allowing testing of IoT behavior in complex scenarios.
10. A method for testing a mobile telecommunication network (Karajani, FIG. 2), the method comprising: 
Karajani, paras. [0029], [0030], Id.); 
receiving communication-channel-quality signals (RSRPS; RSRPR) corresponding to each communication beam (B1, B2, ..., BN), (Karajani, para. [0025], Id.) the communication-channel-quality signals (RSRPS; RSRPR) representing a signal quality received by the mobile terminal (Leather, paras. [0109], [0110], Id.); and 
checking whether communication settings of the enodeb in relation to selection of the communication beams (B1, B2, ..., BN) are consistent with the communication-channel-quality signals (RSRPS ; RSRPR) (Leather, paras. [0109], [0110], Id. cf. Claim 1).
Karajani et al. may not seem to describe the identical claimed invention. In the same field of endeavor, Leather et al. provides prior art disclosure and suggestions for the claimed invention, such as the communication-channel-quality signals (RSRPS; RSRPR) representing a signal quality received by the mobile terminal (Leather, paras. [0109], [0110], Id.); and checking whether communication settings of the enodeb in relation to selection of the communication beams (B1, B2, ..., BN) are consistent with the communication-channel-quality signals (RSRPS ; RSRPR) (Leather, paras. [0109], [0110], Id.) The prior art disclosure and suggestions of Leather et al. are for reasons of allowing testing of IoT behavior in complex scenarios (Leather, paras. [0109], [0110], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of allowing testing of IoT behavior in complex scenarios.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “communication-channel-quality signals (RSRPS; RSRPR)” however such a format for claim language is not clear to a person having ordinary skill in the art because it leaves the reader in doubt as to whether the communication-channel-quality signals are limited to Reference Signal Received Power, and as to whether the communication-channel-quality signals are simulated, real, or some plausible combination thereof. It is suggested to amend the claims for clarification in alignment with FIG. 10 to include both of a simulated mobile terminal and real communication-channel-quality signals. Claims 2-9 are dependent therefrom.
Claim 4 recites “the communication settings of the mobile terminal” (l. 4) however there is insufficient antecedent basis for this limitation in the claim(s). Claims 5-9 are dependent.
Claim 10 recites “communication-channel-quality signals (RSRPS; RSRPR)” however such a format for claim language is not clear to a person having ordinary skill in the art because it leaves the reader in doubt as to whether the communication-channel-quality signals are limited to Reference Signal Received Power, and as to whether the communication-channel-quality signals are simulated, real, or some plausible combination thereof. It is suggested to amend the claims for clarification in alignment with FIG. 10 to include both of a simulated mobile terminal and real communication-channel-quality signals. Claims 11-18 are dependent therefrom.

Claim Objections
Claims 14-18 are objected to because of the following informalities:
Claim 14 contains a spelling deficiency as it recites “furthr comprising” (l. 1). Claims 15-18 are dependent therefrom. Appropriate correction is required.
Specification
The specification is objected to because of the following informalities:
The specification at paragraph [0049] makes references to Figure 12, however Figure 12 is non-existent in the application file. Appropriate correction is required.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Elfstrom et al. (US 2018/0375593 A1) provides prior art disclosure considered relevant to the subject matter of the claimed invention (Elfstrom, Abstract, “The embodiments herein relate to a method performed by a testing device (101) for enabling testing of a communication node (103). The testing device (101) measures a test parameter associated with RF characteristics of the communication node (103) when it is located at a test location (105) during a first condition. The communication node (103) is configured with a node setting during the measurement in the first condition. The testing device (101) measures the test parameter associated with the RF characteristics of the communication node (103) when it is located at the test location (105) during a second condition. The communication node (103) is configured with the same node setting in the second condition as in the first condition. The testing ”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476